Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As discussed with applicant during the interview on 7/28/22 the prior restriction requirement has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,7-17,24, are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (10,118,805) in view of Shapiro (US 10,496,070).
 	Re claim 1, Mueller teaches a pick and place system (generally 10) comprising: a backing plate (generally 58,60) generally configured to direct air flow within the pick and place system; a porous facesheet (generally 82) secured to the backing plate; and a flow generator (generally 14, etc.) configured to provide an air flow between the backing plate and the porous facesheet. Mueller does not mention a machine vision system identifying boundaries on the porous facesheet. Shapiro teaches it is already known to automatically use a machine vision system identifying boundaries on a sheet of material (generally column 33, lines 49-51,57-59,64-67) to improve accurate control over processing, alignment and movement of material. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Mueller by Shapiro as claimed to allow improved automated control of the system and its operation.
 	Re claim 7, Meuller teaches the porous facesheet comprises a porous polymeric material (column 4, lines 38,39).
 	Re claim 10, Meuller teaches the flow generator is connected to the backing plate.
 	Re claim 12, Meuller teaches the porous facesheet has a curvature mirroring (column 4, lines 36-39) a curvature of a support surface holding a sheet of material to be picked and placed by the pick and place system.
	Re claims 8,9,11, Mueller does not limit the pore size, porosity, nor the type of cells of the facesheet.  It would have been obvious to one of ordinary skill in the art prior to filing to have modified Meuller as claimed in order to have the pore size, porosity, or the type of cells of the facesheet be any size or type needed to handle the desired suction, grip, airflow, etc. to best meet a given situational need.
 	Re claim 13, Mueller teaches a pick and place system (generally 10) comprising: a backing plate (generally 58,60) generally configured to direct air flow within the pick and place system; a porous facesheet (generally 82) secured to the backing plate; and a flow generator (generally 14, etc.) configured to provide an air flow between the backing plate and the porous facesheet. Meuller does not mention each of the facesheets, backing plates and flow generator being a plurality, although Meuller does break the device into multiple sections (92,94,96 in cover figure perhaps alluding to such a situation). Making an item multiple parts is not patentable and one of ordinary skill would understand that it would allow gripping more and/or larger sized items and would provide a back-up for continued operation if one of the multiple sets malfunctioned. Therefore it would have been obvious to one of ordinary skill in the art prior to filing to have modified Meuller as claimed at least in order to allow gripping more and/or larger sized items and provide a back-up for continued operation if one of the multiple sets malfunctioned.
 	Mueller does not mention a machine vision system identifying boundaries on the hold surface. Shapiro teaches it is already known to automatically use a machine vision system identifying boundaries on a sheet of material (generally column 33, lines 49-51,57-59,64-67) to improve accurate control over processing, alignment and movement of material. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Mueller by Shapiro as claimed to allow improved automated control of the system and its operation.
 	Re claims 14,15, there are only a few possible options of connecting the flow generators (to one or more than one) and so would be obvious to do both of these options as there would be inherent advantages to either as dedication and thus variable control to a specific dedicated backplate or combined control of more than one backplate with the same flow generator also as there is the advantage of less parts or that of having available backups. Therefore it would have been obvious to one of ordinary skill in the art prior to filing to have modified Meuller as claimed in order control as little order as much and have as little or many duplicate items for backup as desired for a given situational need.
 	Re claim 16, Mueller as already modified teaches each of the plurality of porous facesheets has a same size and shape, and wherein the facesheet assembly is a tessellation.
 	Re claim 17, Mueller mentions the device(s) may be used with robots or the like (column 5, 18-20). Thus in this situation it would be an end effector configured to be connected to an automated movement system. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Meuller as claimed in order to reduce the need for manual labor and potential worker strain/injuries.
 	Re claim 24, Mueller teaches a pick and place system (generally 10) comprising: a backing plate (generally 58,60) generally configured to direct air flow within the pick and place system; a porous facesheet (generally 82) secured to the backing plate; and a flow generator (generally 14, etc.) configured to provide an air flow between the backing plate and the porous facesheet. Meuller does not mention each of the facesheets, backing plates and flow generator being a plurality, although Meuller does break the device into multiple sections (92,94,96 in cover figure perhaps alluding to such a situation). Making an item multiple parts is not patentable and one of ordinary skill would understand that it would allow gripping more and/or larger sized items and would provide a back-up for continued operation if one of the multiple sets malfunctioned. Therefore it would have been obvious to one of ordinary skill in the art prior to filing to have modified Meuller as claimed at least in order to allow gripping more and/or larger sized items and provide a back-up for continued operation if one of the multiple sets malfunctioned.
 	Mueller does not mention a machine vision system identifying boundaries on the hold surface(s). Shapiro teaches it is already known to automatically use a machine vision system identifying boundaries on a sheet of material (generally column 33, lines 49-51,57-59,64-67) to improve accurate control over processing, alignment and movement of material. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Mueller by Shapiro as claimed to allow improved automated control of the system and its operation.
Mueller as already modified teaches each of the plurality of porous facesheets has a same size and shape, and wherein the facesheet assembly is a tessellation.
 	Mueller mentions the device(s) may be used with robots or the like (column 5, 18-20). Thus in this situation it would be an end effector configured to be connected to an automated movement system. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Meuller as claimed in order to reduce the need for manual labor and potential worker strain/injuries.


Claims 2,25,26, are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (10,118,805) in view of Shapiro (US 10,496,070) and Wilbs (DE202007000735).
 	Re claims 2,25,26, Mueller mentions fasteners (generally 62) but doesn’t mention whether the porous facesheet (generally 82,54) is secured to the backing plate (generally 58,60) by fasteners countersunk in the porous facesheet, wherein the fasteners are color-matched to the porous facesheet. Official notice is taken that countersinking fasteners is already well-known in the art to secure items together without the fastener projecting above the surface inserted through. Wilbs teaches color matching the screw fastener (generally 14) with the cover profile (generally 12) in order to make it more aesthetic. It would have been obvious to one of ordinary skill in the art prior to filing to have modified Mueller as claimed in order to use known fastening methods to make the overall system more aesthetic.
 
 	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (10,118,805) in view of Shapiro (US 10,496,070) and Iwasaka (US2020/0164527; WO2019058989A1).
 	Re claim 3, Mueller does not mention the backing plate comprises baffles configured to direct airflow through the porous facesheet. Use of baffles are already well-known in the art to direct air/fluid flow as desired as shown for example by Iwasaka (figure 6, etc.) (WO2019058989 is the publication of the PCT the US reference comes from) which has various baffles (defined by guide grooves 16, 22, 36). It would have been obvious to one of ordinary skill in the art prior to filing to have modified Mueller as claimed in order to control/direct the airflow as desired for a given situational need.
 	Re claim 4, Mueller as already modified teaches the baffles are configured to support the porous facesheet against direction of the air flow.
 	Re claim 5, Mueller as already modified teaches the baffles are inset from an internal perimeter surface of the backing plate.
 	Re claim 6, Mueller as already modified teaches edges of the porous facesheet extend past an internal perimeter surface of the backing plate.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Menon (US 2020/0095001) teaches a robotic automated system with an end effector and a machine vision system (generally 100, 124, figure 1, “computer vision”).
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive.
Applicant argues that the amended claims are not taught by the prior art used in the prior office action because none of those references have machine vision systems as now required by the added limitations. However, as noted above the newly found reference Shapiro teaches the new limitations and it would have been obvious to one of ordinary skill to have modified the prior combinations in view of the general teachings of Shapiro and thus the current claim limitations are not patentable.
Applicant did not contest the examiner’s official notice(s) in the rejections of the prior office action and it is understood applicant agrees with the examiner on at least those points. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652